  8:13-cr-00105-JFB-TDT Doc # 391 Filed: 03/11/21 Page 1 of 4 - Page ID # 2732




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                                8:13CR105

       vs.
                                                                 ORDER
TIMOTHY DEFOGGI,

                     Defendant.


      This matter is before the Court on Defendant Timothy DeFoggi’s pro se Motion to

Expunge. Filing No. 386. For the reasons stated below, DeFoggi’s Motion will be denied.

      Following a jury trial, DeFoggi was found guilty of the following Counts of the

Indictment: Count I (Knowingly engaging in a child exploitation enterprise), Count II

(Conspiracy to advertise child pornography), Count III (Conspiracy to distribute child

pornography), Count IV (Access with intent to view child pornography), Count V (Access

with intent to view child pornography), Count VI (Access with intent to view child

pornography), and Count VII (Access with intent to view child pornography). The Court

vacated the convictions on Counts II and III as lesser-included offenses of Count I. On

January 6, 2015, the Court sentenced the Defendant to 300 months incarceration on

Count I, and 120 months incarceration on each of the remaining Counts, all to be served

concurrently, followed by supervised release for his lifetime on each count.

      DeFoggi appealed his sentence and the U.S. Court of Appeals for the Eighth

Circuit vacated his conviction on Count I (Knowingly engaging in a child exploitation

enterprise) and remanded the case for re-sentencing. See United States v. DeFoggi, 839

F.3d 701, 709-11, 713 (8th Cir. 2016). The Court resentenced DeFoggi to 75 months on
  8:13-cr-00105-JFB-TDT Doc # 391 Filed: 03/11/21 Page 2 of 4 - Page ID # 2733




Counts IV, V, VI, and VII, each, to run consecutively, for a total term of incarceration of

300 months, followed by supervised release for his lifetime on each count. DeFoggi

appealed but the Eighth Circuit affirmed DeFoggi’s new sentence. See United States v.

DeFoggi, 878 F.3d 1102, 1105-06 (8th Cir. 2018).

       In the present Motion, DeFoggi moves the Court use its “inherent equitable power”

to expunge his criminal record of charges related to Counts I through III of the Indictment.

DeFoggi argues that expungement is appropriate in his case because there was no legal

basis for the government to charge him on Counts I through III. DeFoggi does not identify

the criminal record he wants expunged. The only record referenced in his evidence is an

archive of press releases on the Department of Justice’s website that includes references

to his original convictions. See Filing No. 386-1 at 1-2.

       To the extent DeFoggi seeks to expunge his record with the Court, the Court’s

orders and the Eighth Circuit’s decisions speak for themselves and no further order is

required. To the extent DeFoggi seeks an order requiring the Department of Justice to

purge its archive of any reference to DeFoggi’s convictions on Counts I through III, the

Court lacks jurisdiction. The Court’s jurisdiction over a motion to expunge is limited.

Courts have recognized several instances where a motion to expunge is directly

authorized by statute, rule, or the Constitution. See United States v. Meyer, 439 F.3d

855, 859 (8th Cir. 2006) (citing United States v. Sumner, 226 F.3d 1005, 1012 (9th Cir.

2000)). Because DeFoggi does not seek expungement under any specific statutory

authority, the Court’s jurisdiction over a motion to expunge is limited to “ancillary

jurisdiction incidental to the court's original jurisdiction over the underlying criminal

prosecution pursuant to 18 U.S.C. § 3231.” Meyer, 439 F.3d at 859.



                                             2
  8:13-cr-00105-JFB-TDT Doc # 391 Filed: 03/11/21 Page 3 of 4 - Page ID # 2734




       Ancillary jurisdiction in criminal matters is meant to serve two purposes: “(1) to

permit disposition by a single court of claims that are, in varying respects and degrees,

factually interdependent; and (2) to enable a court to function successfully, that is, to

manage its proceedings, vindicate its authority, and effectuate its decrees.” Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 379-80 (1994). In interpreting the Supreme

Court’s decision in Kokkonen, the Eighth Circuit stated that “ancillary jurisdiction does not

extend to expungement of a criminal conviction where the petitioner asserts solely

equitable grounds.”   Meyer, 439 F.3d at 862. The court explained that “ordering the

Executive Branch to expunge its records contravenes the statute requiring the Attorney

General to preserve records.” Id. (citing 28 U.S.C. § 534(a)(1), (4)); see also United

States v. Crowell, 374 F.3d 790, 796 n.6 (9th Cir. 2004) (“Even where a conviction has

been set aside and expungement of judicial records deemed appropriate, expungement

of executive records might not be. We maintain control over judicial records, but Congress

has instructed the executive to maintain certain records.”).

       DeFoggi expressly asserts that his Motion to Expunge is based solely on equitable

grounds. See Filing No. 386 at 1, 3. DeFoggi argues that the Eighth Circuit’s decision in

Meyer “provides District Courts in this Circuit with guidance on when adjudicating a

Motion for Expungement based solely on equitable grounds.” Filing No. 386 at 3 (internal

quotation marks omitted). However, as noted above, the holding in Meyer did not provide

“guidance” for motions to expunge on equitable grounds; rather, it expressly held that

district courts lack ancillary jurisdiction over such motions. See Meyer, 439 F.3d at 862.

The Court lacks jurisdiction to order the Department of Justice to expunge executive




                                             3
 8:13-cr-00105-JFB-TDT Doc # 391 Filed: 03/11/21 Page 4 of 4 - Page ID # 2735




branch records of the original convictions.     Accordingly, DeFoggi’s Motion must be

denied.

      IT IS ORDERED:

      1.     Defendant Timothy DeFoggi’s pro se Motion to Expunge (Filing No. 386), is

             denied; and

      2.     The Clerk of Court is directed to mail a copy of this Memorandum and Order

             to Defendant at his last known address.



      Dated this 11th day of March, 2021.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge




                                            4
